Citation Nr: 0507508	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served with the Michigan Army National Guard 
from March 1979 to September 1982.  This service included 
periods of inactive duty training as well as periods of 
active duty training. 

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Detroit, Michigan, which denied a claim for service 
connection for schizophrenia.  The RO has since expanded the 
consideration of the claim to include any psychiatric 
condition.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 2001 for further development and in 
June 2003 for due process reasons.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service.

2.  An acquired psychiatric disorder, including bipolar 
disorder, depressive disorder, and schizophrenia is not 
related to service.

3.  The appellant is not a veteran for purposes of VA 
benefits.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence was 
revised following initiation of his claim.  38 C.F.R. 
§ 3.159.  The changes in the regulation were effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act (VCAA), and apply to all claims filed on or 
after November 9, 2000, or filed previously but not yet final 
as of that date.  Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, No. 99-1788 (U.S. 
Vet. App. May 24, 2001) (per curiam) (en banc); VAOPGCPREC 
11-00.  Because the appellant appealed the June 1997 
decision, it had not become final on November 9, 2000, and 
the provisions of the VCAA apply to his claim.

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant of the information and evidence, if any, 
that he is to provide and the information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the appellant provide any evidence in his 
possession that pertains to the claim.

VA will also make reasonable efforts to help the appellant 
obtain evidence necessary to substantiate the claim, 
including making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any Federal department or agency, 
State or local government, private medical care provider, 
current or former employer, or other non-Federal governmental 
source.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion, 
which includes a review of the evidence of record, if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159.

The RO has repeatedly informed the appellant of specific 
evidence needed to substantiate his claim.  The statement of 
the case in July 1997 informed the appellant of the 
regulatory requirements for establishing service connection 
and provided him the rationale for not granting service 
connection.  The appellant was provided a VCAA letter in 
August 2003 that specifically enumerated what the evidence 
must show to support his claim for service connection. 

The appellant and his representative also have been informed 
as to the information and evidence VA will attempt to obtain 
on his behalf.  In a February 1999 letter from the RO, the 
appellant was advised that the RO would develop his medical 
records from Riverside Correctional Facility.  In the March 
2001 Board remand he was advised that an examination and 
medical opinion would be developed by VA.  In an April 2002 
letter, the parties were informed that VA would develop 
additional correctional facility medical records.  In the 
August 2003 letter, the appellant was advised that VA was 
responsible for acquiring any relevant records held by a 
federal agency.

The RO notified the appellant when his case was being sent to 
the Board, and informed him that any additional evidence that 
he had at those times should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate his claim and to inform the appellant which 
information and evidence he is to provide and which 
information and evidence VA will attempt to obtain on his 
behalf.  The RO has obtained the service medical records, and 
to the extent possible the treatment records that have been 
identified by the appellant as relevant to the appeal.  The 
RO also obtained the Social Security Administration (SSA) 
records of the appellant.  The appellant has indicated that a 
videotape was made some years ago which is relevant to the 
appeal, but he has also informed VA that further efforts to 
obtain this videotape would be futile.  The Board is not 
aware of any additional, relevant records which have not been 
developed.

The RO obtained a VA examination and a medical opinion in 
order to assist the appellant in substantiating his claim.  
Based on the extensive development that has been undertaken 
in this case, the Board concludes that all relevant 
information has been obtained for determining the merits of 
the appellant's claim and that no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The appellant and his representative have been informed as to 
which information and evidence he is to provide.  The 
appellant was also informed in the August 2003 VCAA letter 
that he should submit evidence related to his condition and 
that he should advise VA if there is any other information or 
evidence that he thought would substantiate his claim.  With 
regard to the fourth element of notice, the Board notes that 
VA has not literally requested the appellant to provide "any 
evidence in his possession" that pertains to his claim.  
However, as a practical matter, he has been fully notified of 
the need to provide such evidence.  As noted above, the VCAA 
notice and other development letters of record informed the 
appellant of his and VA's respective responsibilities in 
obtaining evidence, and notified him that he was ultimately 
responsible for providing the information and evidence to 
support his claim.  Given this correspondence, and the fact 
that the appellant has actually submitted evidence in his 
possession during the course of this appeal, it is untenable 
that the appellant would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession, and that the Board may proceed to an appellate 
decision without risk of prejudice.  See also VAOPGCPREC 1-
2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding that the 
Court's statement in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to the effect that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101(3), 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2004).  ACDUTRA includes full-time duty in the National 
Guard of any State and INACDUTRA includes other duty 
performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3), (d)(4) (2004).  

Only "veterans" are entitled to VA compensation under 
38 U.S.C.A. § 1131 (West 2002).  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 U.S.C.A. § 101(2), 
(24) (West 2002); 38 C.F.R. § 3.1(d), 3.6(a) (2004); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995). 

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining 
to service connection for certain disease and disabilities, 
for example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).

The Board finds that the preponderance of the evidence is 
against the claim.  As an initial matter, the Board notes 
that the appellant has not established that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during the periods of ACDUTRA at issue in this case.  
While the medical evidence of record does reveal diagnoses of 
substance abuse, schizophreniform disorder, schizophrenia, 
depressive disorder, and bipolar disorder, the Board notes 
that the VA examiner in October 2002 found no current, 
ratable psychiatric disability.  Without evidence showing 
that a disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regardless, the claims file does not contain competent 
evidence showing that there is a nexus between an acquired 
psychiatric disorder and a period of active duty for 
training. See 38 U.S.C.A. §§ 101(21), (22), 1110.  In this 
regard, the October 2002 VA examiner clarified in a November 
2002 addendum to his examination report that it was not 
likely that any psychiatric disability the appellant 
experienced in the past or at present was related to his 
period of active duty for training.  

As the claimant does not qualify as a "veteran" with 
respect to his claim, he is not entitled to the legal 
presumptions pertaining to service connection for certain 
chronic diseases, like psychoses, as to the current claim.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written statements 
submitted in support of his argument that he has an acquired 
psychiatric disorder as a result of his service.  To the 
extent that the appellant's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more, his statements are not competent evidence of a nexus 
between an acquired psychiatric disorder and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appellant's claim for service 
connection for an acquired psychiatric disorder must be 
denied.

In reaching this decision, the Board considered the benefit 
of the doubt doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.


ORDER

A claim for entitlement to service connection for an acquired 
psychiatric disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


